DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
Claims 1-3 and 5-14, and 16 are currently pending in the above identified application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,666,805 to Lu in view of US Pub. No. 2012/0100772 to Hummelgaard.
Regarding claims 1-3 and 13-14, Lu teaches a nonwoven fabric produced by spunbond process (spun-bonded nonwoven fabric) composed of ultra low polymeric resins, including polypropylene (polyolefin fibers), wherein the ultra low polymeric resin has a melt flow rate above 100 (Lu, abstract, col. 2 lines 5-40).  Lu teaches a specific embodiment produced using a polypropylene resin of 350 MFR with an average filament diameter of 8 micron (claim 2, 14) having excellent barrier property and air permeability with a hydrostatic head tested by INDA method of 207 mm (Id., col. 3 lines 1-25).  Lu teaches the use of the spunbond in garments such as surgical gown having excellent water/liquid barrier properties (Id., col. 4 lines 19-23).
Lu is silent with regards to the pore dimensions and the water pressure resistance per unit basis weight of 7 mm H2O/(g/m2) or more.  However, Hummelgaard teaches a high barrier polymer nonwoven, including a spunbond (Hummelgaard, abstract, para 0010, 0020, composed of polypropylene fibers (Id., para 0017, 0021), having an average fiber diameter from 6 to 22 microns (Id., para 0020).  Hummelgaard teaches the nonwoven barrier components having a pore size preferably less than 50 microns (maximum pore diameter) but at least 2 micron (Id., para 0025).  Hummelgaard teaches the pores having a mean flow pore size within the range of preferably 5 to 20 microns (Id.).  Hummelgaard teaches the nonwoven being a high barrier polymer nonwoven having low permeability towards low surface tension liquids and being used in hygiene applications, such as medical isolation gown and surgical gowns (Id., abstract, para 0030).  Hummelgaard teaches a low pore size makes it more difficult for a liquid to penetrate the material and, as the additive blooms to the surface and is active with the surface, a high surface area of the fibers increases the effect of the melt additive (Id., para 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Lu, wherein the nonwoven has a pore size less than 50 microns and a mean flow pore size between 5 to 20 microns as taught by Hummelgaard, motivated by the desire of forming nonwoven materials having conventionally known pore sizes that are predictable suitable for use in surgical gowns and having higher barrier properties, which is related to pore size as taught by Hummelgaard.
Regarding the claimed water pressure resistance per unit basis weight being 7 mm H2O/ (g/m2) or more, although the prior art is silent with regards to this property, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a nonwoven fabric of polyolefin fibers, such as polypropylene, having a diameter within the claimed range and pore size overlapping with the claimed range, as well as teaching the spunbond having excellent water/liquid barrier properties, indicating that the water pressure resistance would be high and would desirably be high.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination, wherein the water resistance, and therefore water pressure resistance per unit basis weight, is increased, such as to have a water resistance per unit basis weight of 7 mm H2O/(g/m2) or more, motivated by the desire to form a nonwoven with high water barrier properties, taught by the prior art as desirable.
Regarding claim 3 and the claimed kinetic friction coefficient between the fibers, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose this property, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches the fibers of polypropylene with the claimed pore dimensions.  The prior art combination teaches a static coefficient of friction within the claimed range.   Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 13-14, the prior art combination teaches the nonwoven having a narrow pore size distribution (Hummelgaard, para 0025), thereby establishing a desirability for uniform pore size.  The prior art combination also teaches thinner fiber result in lower pore size of the nonwoven (Id., para 0022), thereby establishing that fiber diameter influences pore dimension.  Therefore, to achieve uniform pore size, it is desirable for the fiber dimensions to also be uniform.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination, wherein the fibers have low variation is diameter, such as achieving a CV within 0.1% to 7.0% as claimed, motivated by the desire of achieving a desirable narrow, and therefore uniform, pore size distribution, which is influenced by fiber dimensions as taught by Hummelgaard.  

Claims 3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Hummelgaard, as applied to claims 1-3 and 13-14 above, further in view of US Pub. No. 2017/0258651 to Hammons.
Regarding claims 3 and 5-14, the prior art combination does not explicitly teach the fibers constituting the nonwoven fabric comprising a fatty acid amide compound having 23 or more and 50 or less carbon atoms.
However, Hammons teaches an absorbent article comprising a material web including spunbond (Hammons, abstract, para 0006).  Hammons teaches spunbond filaments are generally continuous and have average diameters larger than 7 microns, more particularly between about 8 and 40 microns (Id., para 0047).  Hammons teaches the use of a phobic melt additive added to the polymer melt during spinning, including fatty acid amide derived from fatty acids ranging from a C8 fatty acid to C30 fatty acid such as erucamide, oleamide and behanamide (claim 9) (Id., para 0069, 0071-0074).  Hammons also teaches a melt additive provided for softness includes saturated and unsaturated fatty acid amides or ethylenebis(amides) such as oleamide, erucamide, linoleamide, and mixtures thereof (Id., para 0126).  Hammons teaches the use of a softness/coefficient of friction reduction melt additive, such as a fatty acid amide, such as diamides, including ethylenebisstearamide (ethylene bisstearic acid amide, claims 7, 8, 12) and ethylenebisoleamide (Id., para 0125-0128).  Hammons taches that fatty acid amide also provide hydrophobic benefit (Id., para 0132). Hammons teaches thermoplastic polymer including polypropylene (Id., para 0111-0114).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven the prior art combination, wherein the fiber further comprise the fatty acid amide of Hammons, motivated by the desire of using conventionally known additives predictably suitable for use in spunbond web material containing polypropylene and by the desire to impart additional properties to the nonwoven such as hydrophobic properties, softness, and reduction of coefficient of friction. 
Regarding claim 3, in the event that the fatty acid amide additive is required to achieve the claimed kinetic friction coefficient between the fibers, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose this property, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches the fibers of polypropylene having a fatty acid amide blend into the polypropylene that forms the fibers in an amount within the claimed range and having a structure as claimed and having a static coefficient of friction in a similar range.  The prior art combination teaches a static coefficient of friction within the claimed range.   Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 6 and 10, the prior art combination teaches the melt additive (fatty acid amide) being present in the filament between about 0.11 percent by weight to about 20 percent by weight of the web (Hammons, para 0070), reading on the addition amount of the fatty acid amide compound with respect to the polyolefin fibers being 0.11% to 20 % by mass.  While the reference does not specifically teach the claimed range of 0.01% to 5.0 %, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the amount of the additive, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claims 13-14, the prior art combination teaches the nonwoven having a narrow pore size distribution (Hummelgaard, para 0025), thereby establishing a desirability for uniform pore size.  The prior art combination also teaches thinner fiber result in lower pore size of the nonwoven (Id., para 0022), thereby establishing that fiber diameter influences pore dimension.  Therefore, to achieve uniform pore size, it is desirable for the fiber dimensions to also be uniform.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination, wherein the fibers have low variation is diameter, such as achieving a CV within 0.1% to 7.0% as claimed, motivated by the desire of achieving a desirable narrow, and therefore uniform, pore size distribution, which is influenced by fiber dimensions as taught by Hummelgaard.  As the fiber are formed of polypropylene having a fatty acid amide blend into the polypropylene that forms the fibers in an amount within the claimed range, there is a reasonable expectation of success for achieving a CV within the claimed range given the motivation for uniformity.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Hummelgaard, as applied to claims 1-3 and 13-14 above, further in view of WO 97/21863 to Connor.
Regarding claim 16, the prior art combination teaches specific examples having a basis weight of 15 grams per square meter (gsm) and 17 gsm and having filaments of about 0.4 denier per filament (Lu, col. 3 lines 10-50).
The prior art combination is silent with regards to the apparent density of the nonwoven.
However, Connor teaches a nonwoven web, such as a spunbond, having a density from about 0.01 to about 0.075 g/cc and microfilament weight-per-unit length between about 0.1 dtex and about 1.5 dtex (0.11 to 1.65 denier) suitable for use in surgical gowns (Connor, abstract, p. 4 lines 6-35, p. 13 lines 29-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination, wherein the nonwoven has a density as taught by Connor, motivated by the desire of using conventionally known density of spunbond nonwoven predictably suitable for use in medical gowns.

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but are moot based upon the prior art rejection detailed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. No. 2017/0145198 to Koori teaches the use of internal release as an additive in an olefin resin composition for enhancing releasably in order that the molded nonwoven fabric could not adhere to the roll, the conveyor or the like of the molding machine and teaches the use of amide acids such as erucamide, oleamide, stearamide, behenamide, ethylenebisstearamide, ethylenebisoleamide, stearylerucamide, oelylpalmitamide in an amount of 10 to 10,000 ppm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A GILLETT/               Examiner, Art Unit 1789